07-4976-ag
         Huang v. Holder
                                                                                        BIA
                                                                                A095 467 413
                                                                                A095 467 414
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.     CITATION TO SUMMARY ORDERS
     FILED AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY THIS COURT’S LOCAL RULE 32.1
     AND FEDERAL RULE OF APPELLATE PROCEDURE 32.1.     IN A BRIEF OR OTHER PAPER IN WHICH A
     LITIGANT CITES A SUMMARY ORDER, IN EACH PARAGRAPH IN WHICH A CITATION APPEARS, AT LEAST
     ONE CITATION MUST EITHER BE TO THE FEDERAL APPENDIX OR BE ACCOMPANIED BY THE NOTATION:
     “(SUMMARY ORDER).” A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF THAT SUMMARY ORDER
     TOGETHER WITH THE PAPER IN WHICH THE SUMMARY ORDER IS CITED ON ANY PARTY NOT REPRESENTED
     BY COUNSEL UNLESS THE SUMMARY ORDER IS AVAILABLE IN AN ELECTRONIC DATABASE WHICH IS
     PUBLICLY ACCESSIBLE WITHOUT PAYMENT OF FEE (SUCH AS THE DATABASE AVAILABLE AT
     HTTP://WWW.CA2.USCOURTS.GOV/). IF NO COPY IS SERVED BY REASON OF THE AVAILABILITY OF THE
     ORDER ON SUCH A DATABASE, THE CITATION MUST INCLUDE REFERENCE TO THAT DATABASE AND THE
     DOCKET NUMBER OF THE CASE IN WHICH THE ORDER WAS ENTERED.


 1            At a stated term of the United States Court of                  Appeals
 2       for the Second Circuit, held at the Daniel Patrick                  Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                  City of
 4       New York, on the 19 th day of November, two thousand                nine.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                       Chief Judge,
 9                JON. O. NEWMAN,
10                PIERRE N. LEVAL,
11                       Circuit Judges.
12       _________________________________________
13
14       YA ZHEN HUANG, JIAN GUO ZHENG,
15                Petitioners,
16
17                          v.                                  07-4976-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., * UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _________________________________________

                        *
                Pursuant to Federal Rule of Appellate Procedure
         43(c)(2), Attorney General Eric H. Holder, Jr. is
         automatically substituted for former Acting Attorney General
         Peter D. Keisler as respondent in this case.
         0 9 1 4 0 9 -2 6
 1   FOR PETITIONERS:         Steven A. Mundie, Baron, Mundie, &
 2                            Shelkin, P.C., New York, New York.
 3
 4   FOR RESPONDENT:          Gregory G. Katsas, Assistant
 5                            Attorney General; David V. Bernal,
 6                            Assistant Director; Lindsay E.
 7                            Williams, Attorney; Office of
 8                            Immigration Litigation, Civil
 9                            Division, United States Department
10                            of Justice, Washington, D.C.
11
12       UPON DUE CONSIDERATION of this petition for review of a

13   Board of Immigration Appeals (“BIA”) decision, it is hereby

14   ORDERED, ADJUDGED, AND DECREED, that the petition for review

15   is DENIED.

16       Petitiones Ya Zhen Huang and Jian Guo Zheng, natives

17   and citizens of the People’s Republic of China, seek review

18   of an October 15, 2007 order of the BIA denying their motion

19   to reopen.    In re Ya Zhen Huang, Jian Guo Zheng, Nos. A095

20   467 413, A095 467 414 (B.I.A. Oct. 15, 2007).    We assume the

21   parties’ familiarity with the underlying facts and

22   procedural history in this case.

23       We review the BIA’s denial of a motion to reopen for

24   abuse of discretion.    Ali v. Gonzales, 448 F.3d 515, 517 (2d

25   Cir. 2006).    When the BIA considers relevant evidence of

26   country conditions in evaluating a motion to reopen, we

27   review the BIA’s factual findings under the substantial



                                    2
1    evidence standard.    See Jian Hui Shao v. Mukasey, 546 F.3d

2    138, 169 (2d Cir. 2008).

3        The BIA did not err in denying petitioners’ untimely

4    motion to reopen.    See 8 U.S.C. § 1229a(c)(7)(C); see also

5    8 C.F.R. § 1003.2(c)(2).    Petitioners argue that they

6    established their prima facie eligibility for relief from

7    removal based on the birth of their U.S. citizen children.

8    However, this argument fails because we have previously

9    reviewed the BIA’s consideration of evidence similar to that

10   which petitioners submitted and have found no error in its

11   conclusion that such evidence is insufficient to demonstrate

12   a reasonable possibility of persecution.    See Jian Hui Shao,

13   546 F.3d at 169-72 (noting that “[w]e do not ourselves

14   attempt to resolve conflicts in record evidence, a task

15   largely within the discretion of the agency”); see also Wei

16   Guang Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006) (noting

17   that while the BIA must consider evidence such as “the oft-

18   cited Aird affidavit, which [it] is asked to consider time

19   and again[,] . . . it may do so in summary fashion without a

20   reviewing court presuming that it has abused its

21   discretion”).

22       Petitioners’ arguments related to the filing of a


                                    3
1    successive asylum application, including their equal

2    protection and United Nations Protocol arguments, are

3    without merit.   See Yuen Jin v. Mukasey, 538 F.3d 143, 156,

4    158-59 (2d Cir. 2008).

5        For the foregoing reasons, the petition for review is

6    DENIED.   As we have completed our review, any stay of

7    removal that the Court previously granted in this petition

8    is VACATED, and any pending motion for a stay of removal in

9    this petition is DISMISSED as moot. Any pending request for

10   oral argument in this petition is DENIED in accordance with

11   Federal Rule of Appellate Procedure 34(a)(2), and Second

12   Circuit Local Rule 34(b).

13                               FOR THE COURT:
14                               Catherine O’Hagan Wolfe, Clerk
15
16                               By:___________________________




                                   4